EXECUTION COPY


EXECUTIVE EMPLOYMENT AGREEMENT


         This Employment Agreement (this “Agreement”) is by and between
HealthTronics, Inc., a Georgia corporation (“Employer”) and Sam B. Humphries, an
individual (“Executive”), and shall be effective as of May 8, 2006 (the
“Effective Date”).


Preliminary Statements


         Executive desires to be employed by Employer upon the terms and
conditions stated herein, and Employer desires to employ Executive provided
that, in so doing, it can protect its confidential information, business,
accounts, patronage and goodwill.


         Employer and Executive have specifically determined that the terms of
this Agreement are fair and reasonable.


Statement of Agreement


         NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good, valuable and binding consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


ARTICLE I.

Term; Termination; Prior Agreements.


         SECTION 1.1 Term. Section 1.1 Employer hereby hires Executive and
Executive accepts such employment for an initial term of three years commencing
on the Effective Date (the “Initial Term”).


        Section 1.2 Termination Upon Expiration. The term of this Agreement
shall automatically renew for successive one year periods immediately following
the expiration of the initial three-year term and each successive one-year term
thereafter. Either Executive or Employer may provide the other party with
written notice of non-renewal not less than 60 days prior to the expiration of
the then current term, and, as long as neither Executive nor Employer terminates
or gives notice of termination of this Agreement pursuant to the other terms and
provisions contained herein, then this Agreement shall terminate automatically
upon the expiration of the term during which notice of non-renewal is properly
given pursuant to this Section. Neither the provision of written notice of
non-renewal, nor the termination upon expiration of this Agreement following
delivery of written notice of non-renewal, shall itself be deemed a termination
of this Agreement by any party pursuant to any other Section of this Agreement.


         Section 1.3 Termination Upon Death or Permanent Disability. This
Agreement shall be automatically terminated on the death of Executive or on the
permanent disability of Executive if Executive is no longer able to perform in
all material respects the usual and customary duties of Executive’s employment
hereunder. For purposes hereof, any condition which in reasonable likelihood is
expected to impair Executive’s ability to materially perform Executive’s duties
hereunder for a period of four months or more shall be considered to be
permanent. If there is a disagreement about whether a disability is permanent,
the opinion of a physician who has been mutually agreed upon by Executive and
Employer shall control. Without limiting the provisions of Section 1.8 hereof,
Executive agrees that, upon determination of a permanent disability, Employer
can relieve Executive of Executive’s duties hereunder prior to the end of the
four month period. Nevertheless, Executive shall be entitled to all of the
benefits and salary described in Article III hereof through the end of the four
month period (which, for purposes hereof, is deemed as the effective date of
termination).




--------------------------------------------------------------------------------

EXECUTION COPY


        Section 1.4 Termination for Cause. If this Agreement has not been
previously terminated, and no party has previously given notice of non-renewal
or termination pursuant to Section 1.2, Section 1.5, Section 1.6 or Section 1.7,
then Employer may terminate this Agreement for “Cause” if:


                (a)        In connection with the business of Employer,
Executive is convicted of or pleads guilty or nolo contendere to an offense
constituting a felony or involving moral turpitude; or


                (b)        in a material and substantial way, (i) Executive (A)
violates any written policy of Employer, (B) violates any provision of this
Agreement, (C) fails to follow reasonable written instructions or directions
from the Board of Directors of Employer (the “Board”), or any other person
authorized by the Board to instruct or supervise Executive (for purposes of this
Agreement, any such authorized person is referred to as an “Authorized Board
Designee”), or (D) fails to use good-faith efforts to perform the services
required pursuant to this Agreement; and (ii) Executive fails to materially cure
such violation or failure within thirty days after receiving written notice from
the Board clearly specifying the act or circumstances that gave rise to such
violation or failure.


         A notice of termination pursuant to this Section 1.4 shall be in
writing and shall state the alleged reason for termination. Executive, within
not less than fifteen nor more than thirty days after such notice, shall be
given the opportunity to appear before the Board, or a committee thereof, to
rebut or dispute the alleged reason for termination. If the Board or committee
determines, by a majority of the disinterested directors, after having given
Executive the opportunity to rebut or dispute the allegations, that such reason
is indeed valid, Employer may immediately terminate Executive’s employment under
this Agreement for Cause. Immediately upon giving the notice contemplated by
this paragraph, Employer may elect, during the pendency of such inquiry, to
relieve Executive of Executive’s regular duties.


        Section 1.5 Termination for Good Reason. Section 1.1 If this Agreement
has not been previously terminated, and no party has previously given notice of
non-renewal or termination pursuant to Section 1.2, Section 1.4, Section 1.6 or
Section 1.7, Executive is entitled to terminate this Agreement for “Good
Reason,” with thirty days’ prior written notice, upon any of the following
occurrences:


                (a)        Within two months following any Change of Control,
Executive may terminate this Agreement, for any or no reason, provided that
notice of termination cannot be given prior to the consummation of the Change of
Control;


2




--------------------------------------------------------------------------------

EXECUTION COPY


                (b)        Executive may terminate this Agreement if Executive’s
Base Salary is diminished;


                (c)        Executive may terminate this Agreement if Employer
requires that Executive move to a city other than Austin, Texas;


                (d)        Executive may terminate this Agreement if the Board
or any Authorized Board Designee materially and unreasonably interferes with
Executive’s ability to fulfill Executive’s job duties;


                (e)        Executive may terminate this Agreement if Executive
is reassigned to a position with diminished responsibilities, or Executive’s job
responsibilities or duties are materially narrowed or diminished or if Executive
is no longer appointed or elected to the Board.


                (f)        Executive may terminate this Agreement if Employer
does not pay any amounts under this Agreement when due in accordance with
Employer’s normal practices, provided however that upon notice of Executive to
Employer of such lack of payment, Employer shall have 15 business days in which
to provide such payments.


                (g)        Executive may terminate this Agreement if
shareholders do not approve the amendment to the “Plan” contemplated under
Section 3.4 hereof by the six-month anniversary of the Effective Date.


         Without limiting the provisions of Section 1.8 hereof, Executive agrees
that Employer can relieve Executive of Executive’s duties hereunder prior to the
end of the applicable notice period provided for in this Section. Nevertheless,
Executive shall be entitled to all of the benefits and salary described in
Article III hereof through the end of the applicable notice period (which, for
purposes hereof, is deemed as the effective date of termination).


         If Employer does not relieve Executive of Executive’s duties during any
applicable notice period under this Section, and the applicable notice period
extends beyond the expiration of the term of this Agreement pursuant to Section
1.2, then the terms and provisions of this Agreement shall govern Executive’s
employment by Employer until the end of such notice period, and the term of this
Agreement shall be deemed automatically extended until the end of such notice
period.


        Section 1.6 Termination of Agreement by Employer Without Cause. Employer
has the right to terminate this Agreement, other than for Cause, on 30 days’
prior written notice. Any termination of this Agreement by Employer other than
pursuant to the express terms of Section 1.2, Section 1.3 or Section 1.4 shall
be deemed a termination pursuant to this Section 1.6, irrespective of whether
the notice required under this Section 1.6 is properly given. Nevertheless,
Executive shall be entitled to all of the benefits and salary described in
Article III hereof through the end of the applicable notice period (which, for
purposes hereof, is deemed as the effective date of termination).


        Section 1.7 Termination of Agreement by Executive Without Good Reason.
Executive may terminate Executive’s employment, other than for Good Reason, upon
30 days’ prior written notice stating that this Agreement is terminated other
than for Good Reason. Without limiting the provisions of Section 1.8 hereof,
Executive agrees that Employer can relieve Executive of Executive’s duties
hereunder prior to the end of such 30 day notice period. Nevertheless, Executive
shall be entitled to all of the benefits and salary described in Article III
hereof through the end of the applicable notice period (which, for purposes
hereof, is deemed as the effective date of termination).


3




--------------------------------------------------------------------------------

EXECUTION COPY


         Section 1.8 Executive’s Rights Upon Termination. Upon termination of
this Agreement, Executive shall be entitled to the following:


                (a)        If this Agreement is terminated for Cause pursuant to
Section 1.4, Employer shall pay Executive his then current Base Salary and
non-cash benefits through the date of termination. If termination is due to
Section 1.4(a), all outstanding options, both vested and unvested, shall be
immediately forfeited. If termination is due to Section 1.4(b), all outstanding
unvested options shall be immediately forfeited, and all outstanding vested
options shall remain exercisable until the earlier of the end of the option term
or one year after the date of termination of employment.


                (b)        If this Agreement is terminated due to expiration of
the term, Executive’s death or disability, or because Executive terminates the
Agreement without Good Reason, pursuant, respectively, to Sections 1.2, 1.3, or
Section 1.7, then Employer shall pay Executive or Executive’s representative, as
the case may be, Executive’s then-current Base Salary, non-cash benefits and a
pro rata portion of the target annual bonus (as described in Section 3.3 hereof)
through the effective date of termination (“Basic Severance”), and Employer
shall have no further obligations hereunder. In addition, all outstanding
unvested options shall be immediately forfeited, and all outstanding vested
options shall remain exercisable (whether or not granted pursuant to this
Agreement) by Executive or his estate until the earlier of the end of the option
term or one year after the date of termination.


                (c)        If Employer terminates this Agreement without Cause
pursuant to Section 1.6, or Executive terminates this Agreement pursuant to
Section 1.5, then, in addition to receiving the Basic Severance, Executive shall
receive on the Severance Payment Date, a lump-sum payment equal to 200% of
Executive’s then-current annualized Base Salary (or if the Base Salary has been
diminished without his prior written consent, the Base Salary in effect
immediately prior to such diminishment), plus an amount equal to the sum of the
cash bonuses in the two years preceding the year in which the date of
termination occurs. In addition, all outstanding stock options (whether or not
granted pursuant to this Agreement) then held by Executive will fully vest to
the extent not already vested and all such options shall remain exercisable
until the earlier of the end of the option term or one year after the date of
termination.


         For purposes of this Agreement, the “Severance Payment Date” shall mean
(i) if the Board or its delegate determines in its discretion that Executive is
a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of the United
States Internal Revenue Code of 1986, as amended (the “Code”)) as of the date of
termination and that Section 409A of the Code applies with respect to a payment
to Executive pursuant to this Section 1.8, the six-month anniversary of the date
of termination or (ii) if the Board or its delegate determines in its discretion
that Executive is not a specified employee as of the date of termination (or
that Section 409A of the Code does not apply with respect to a payment to
Executive pursuant to this Section 1.8), no later than fifteen days after the
eighth day following the date upon which a release pursuant to this Section 1.8
has been executed and not revoked by Executive. Employer reserves the right to
revise the timing of any payments hereunder in order to comply with Section 409A
of the Code. As a condition to receiving the severance payments provided in this
Section 1.8, Executive must execute a full release and waiver of all claims
against Employer (excluding claims for amounts required under this Agreement to
be paid upon severance and existing indemnification obligations to Executive,
including those under this Agreement) in a form reasonably acceptable to
Employer.


4




--------------------------------------------------------------------------------

EXECUTION COPY


        Section 1.9 Survival. Any termination of this Agreement and Executive’s
employment as a result thereof shall not release either Employer or Executive
from their respective obligations through the date of termination of this
Agreement, nor from the provisions of this Agreement which, by necessary or
reasonable implication, are intended to apply after termination of this
Agreement, including, without limitation, the provisions of Article IV.
Furthermore, neither the termination of this Agreement nor the termination of
Executive’s employment under this Agreement shall affect, limit or modify in any
manner the existence or enforceability of any other written agreement between
Executive and Employer, even if such other agreements provide employment related
benefits to Executive.


        Section 1.10 Termination of Existing Agreements. Any previous written or
verbal agreement between Executive on the one hand and Employer or any of
Employer’s Affiliates (as hereinafter defined) on the other hand is hereby
terminated on the Effective Date.


        Section 1.11 “Change of Control.” . As used in this Agreement, “Change
of Control” shall mean the occurrence of any of the following:


                (a)        Any person, entity or “group” within the meaning of §
13(d) or 14(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”)
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of the
Board but only if such event results in a change in Board composition such that
the directors immediately preceding such event do not comprise a majority of the
Board following such event;


                (b)        a merger, reorganization or consolidation whereby
Employer’s equity holders existing immediately prior to such merger,
reorganization or consolidation do not, immediately after consummation of such
reorganization, merger or consolidation, own more than 50% of the combined
voting power of the surviving entity’s then outstanding voting securities
entitled to vote generally in the election of directors but only if such event
results in a change in Board composition such that the directors immediately
preceding such events do not comprise a majority of the Board following such
event;


                (c)        the sale or other disposition of all or substantially
all of Employer’s assets to an entity in which Employer, any subsidiary of
Employer, or Employer’s equity holders existing immediately prior to such sale
beneficially own less than 50% of the combined voting power of such acquiring
entity’s then outstanding voting securities entitled to vote generally in the
election of directors but only if such event results in a change in Board
composition such that the directors immediately preceding such events do not
comprise a majority of the Board following such event; or


5




--------------------------------------------------------------------------------

EXECUTION COPY


                (d)        any change in the identity of directors constituting
a majority of the Board within a twenty-four month period unless the change was
approved by a majority of the Incumbent Directors, where “Incumbent Director”
means a member of the Board at the beginning of the period in question,
including any director who was not a member of the Board at the beginning of
such period but was elected or nominated to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors.


        Section 1.12 Excise Tax Limitation .


                (a)        Notwithstanding anything contained in this Agreement
to the contrary, to the extent that the payments and benefits provided under
this Agreement and benefits provided to, or for the benefit of, Executive under
any other Employer plan or agreement (such payments or benefits are collectively
referred to as the “Payments”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Code, the Payments shall be reduced (but
not below zero) if and to the extent necessary so that no Payment to be made or
benefit to be provided to Executive shall be subject to the Excise Tax (such
reduced amount is hereinafter referred to as the “Limited Payment Amount”).
Unless Executive shall have given prior written notice specifying a different
order to Employer to effectuate the foregoing, Employer shall reduce or
eliminate the Payments, by first reducing or eliminating the portion of the
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the Determination (as hereinafter
defined). Any notice given by Executive pursuant to the preceding sentence shall
take precedence over the provisions of any other plan, arrangement or agreement
governing Executive’s rights and entitlements to any benefits or compensation.


                (b)        The determination of whether the Payments shall be
reduced to the Limited Payment Amount pursuant to this Agreement and the amount
of such Limited Payment Amount shall be made, at Employer’s expense, by a
reputable accounting firm selected by Executive and reasonably acceptable to
Employer (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation to Employer and Executive within ten (10) days of
the Termination Date, if applicable, or such other time as specified by mutual
agreement of Employer and Executive, and if the Accounting Firm determines that
no Excise Tax is payable by Executive with respect to the Payments, it shall
furnish Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to any such Payments. The Determination
shall be binding, final and conclusive upon Employer and Executive.


ARTICLE II.

Duties of Executive


         Subject to the approvals by and the ultimate supervision of the Board
and each Authorized Board Designee, Executive during the term hereof shall serve
as the President and Chief Executive Officer (“CEO”) and shall report to the
Board; Executive shall also serve on the Board after appointment by the members
of the current Board and subsequent nomination by the Board and election by
shareholders. Subject to the control of the Board and any Authorized Board
Designee, Executive shall have those powers and duties normally associated with
the position of CEO of entities comparable to Employer and such other powers and
duties as may be prescribed by the Board and as otherwise provided in Employer’s
bylaws and other governing documents provided that, such other powers and duties
are consistent with Executive’s position as CEO and do not violate any
applicable laws or regulations.


6




--------------------------------------------------------------------------------

EXECUTION COPY


         During the period of employment hereunder, Executive shall devote all
of Executive’s working time, attention, energies and best efforts to the
business of Employer for the profit, benefit and advantage of Employer, and
shall perform such other services as shall be designated, from time to time, by
the Board or any Authorized Board Designee. The foregoing shall not be construed
as preventing Executive from (i) making personal investments in such form or
manner as will require Executive’s services in the operation or affairs of the
companies or enterprises in which such investments are made or (ii) serving as a
member of the board of directors of other companies or enterprises in which he
currently serves provided that the Board has consented; provided, that neither
of the foregoing interferes with Executive’s duties hereunder. Further,
Executive may not during the period of employment hereunder invest Executive’s
personal assets in business ventures that compete with Employer or Employer’s
Affiliates. Executive shall use Executive’s best efforts to promote the
interests of Employer and Employer’s Affiliates, and to preserve their goodwill
with respect to their employees, customers, suppliers and other persons having
business relations with Employer. Executive agrees to accept and hold all such
offices and/or directorships with Employer and Employer’s Affiliates as to which
Executive may, from time to time, be elected without any additional
compensation. For purposes of this Agreement, Employer’s subsidiaries, parent
companies and other affiliates are collectively referred to as “Affiliates.”


ARTICLE III.


Base Salary; Expense Reimbursements


        Section 3.1 Base Salary. As compensation for Executive’s service under
and during the term of this Agreement (or until terminated pursuant to the
provisions hereof) Employer shall pay Executive an annual salary of $380,000
(“Base Salary”), payable in accordance with the regular payroll practices of
Employer, as in effect from time to time. Such salary shall be subject to
withholding for the prescribed federal income tax, social security and other
items as required by law and for other items consistent with Employer’s policy
with respect to health insurance and other benefit plans for similarly situated
employees of Employer in which Executive may elect to participate.


        Section 3.2 Other Benefits. During the term of this Agreement, Executive
also shall be entitled to the same amount of paid vacation per year as was
available to Executive and other senior management executives of Employer under
the policy of Employer in effect on the Effective Date (but in no case less than
four weeks per year). Executive will not be paid for unused vacation, and unused
vacation cannot be carried forward to subsequent years. Without limiting the
foregoing, Executive shall also receive such paid sick leave, insurance and
other fringe benefits as are generally made available to other personnel of
Employer in comparable positions, with comparable service credit and with
comparable duties and responsibilities. Any benefits in excess of those granted
other salaried employees of Employer shall be subject to the prior approval of
the Board. Notwithstanding the foregoing, (a) Executive shall be entitled to
participate in Employer’s annual Executive Incentive Compensation Pool which is
allocated to participants based on individual and company wide goal attainment,
as determined in the sole discretion of the Board; and (b) Executive shall be
eligible for participation in Employer’s stock option plan (if any), but all
option grants thereunder shall be subject to the sole discretion of the Board.


7




--------------------------------------------------------------------------------

EXECUTION COPY


        Section 3.3 Annual Bonus. Section 1.1 . For calendar year 2006, Employer
shall pay Executive a guaranteed bonus of $133,000. For each calendar year
thereafter, Executive will be eligible for an annual bonus upon the achievement
of objective performance goals set forth by the compensation committee of the
Board (the “Compensation Committee”). Starting in 2007, the target annual bonus
that Executive may receive will equal 70% of Base Salary based on achievement of
100% of the target performance goal, the minimum annual bonus will equal 50% of
Base Salary based on the achievement of 90% of the target performance goal, and
the maximum annual bonus will equal 150% of Base Salary based on the achievement
of 140% of the target performance goal, in each case payable only upon the
achievement of the correlating performance goals that have been certified by the
Compensation Committee. The actual amount of the annual bonus will relate, on a
graduated basis established by the Compensation Committee, to the corresponding
level of performance goal achievement. No bonus shall be paid for less than 90%
achievement of the target performance goal.


        Section 3.4 Options. On the Effective Date, Employer shall grant
Executive a non-qualified stock option (an “Initial Option”) to acquire a number
700,000 shares of Employer’s common stock, no par value per share (“Shares”),
under such terms and conditions as provided for under Employer’s 2004 Equity
Incentive Plan (the “Plan”). With respect to 575,000 Shares, the Initial Option
shall be conditioned upon shareholder approval of the addition of Shares to the
Plan at the 2006 meeting of Employer’s shareholders.


                (a)        Exercise Price. The exercise price per Share subject
to the Initial Option shall be equal to the “Fair Market Value” (as defined in
the Plan) on the date of grant which shall be the Effective Date.


                (b)        Time-Vesting Shares. Three hundred fifty-thousand
(350,000) Shares shall vest in accordance with the time-vesting schedule set
forth in the table below provided that Executive is employed on each vesting
date.


 Vesting Date
# of Shares Vesting
 6-month anniversary of grant date
100,000
 1st anniversary of the day prior to the grant date
 50,000
 2nd anniversary of the day prior to the grant date
 50,000
 3rd anniversary of the day prior to the grant date
 50,000
 4th anniversary of the day prior to the grant date
 50,000
 5th anniversary of the day prior to the grant date  50,000



8




--------------------------------------------------------------------------------

EXECUTION COPY


                (c)        Performance-Vesting Shares. Three hundred
fifty-thousand Shares shall vest in separate tranches upon the achievement of
Adjusted EBITDA (as defined below) in excess of the 2005 EBITDA of $42.1 million
as follows.


GAAP Adjusted EBITDA Goals # of Shares Vesting $48.4 million 100,000  $55.7
million 75,000  $64.0 million 75,000  $73.6 million 50,000  $84.6 million
50,000 


                In any year in which Adjusted EBITDA reaches the goals set forth
in the table above, the corresponding number of shares shall vest. In addition,
vesting shall be cumulative so that if two goals are met in one year, the
corresponding cumulative number of shares shall vest. For example, if 2006
Adjusted EBITDA equals $55.7 million, 175,00 shares shall vest because both the
$48.4 million and $55.7 million goals shall have been met in one year. If a goal
is met in one year, no subsequent shares shall vest if the same goal is met in a
subsequent year. For example, if Adjusted EBITDA in 2006 equals $48.4 million
and then equals $46 million in 2007, reaching the $48.4 million target again in
2008 shall not lead to the vesting of additional shares.


                For purposes of this agreement, “Adjusted EBITDA” is “GAAP net
income from continuing operations (after deduction of minority interest) as
reported on the income statement for the period in question PLUS, for the period
in question, reported depreciation, amortization, interest expense (including
loan fees), and taxes.”


                (d)        Change of Control Vesting. In addition, Executive
will fully vest in the Shares under the Initial Option upon a Change of Control.


        Section 3.5 Expenses. Employer shall reimburse all reasonable
out-of-pocket travel and business expenses incurred by Executive in connection
with the performance of Executive’s duties pursuant to this Agreement. Executive
shall provide Employer with documentation of Executive’s expenses, in a form
acceptable to Employer and which satisfies applicable federal income tax
reporting and record keeping requirements. Employer also will reimburse
Executive for up to $10,000 of Executive’s legal fees and expenses associated
with the preparation and negotiation of this Agreement.


        Section 3.6 Location of Employment. The parties acknowledge and agree
that Executive’s employment duties hereunder are performable in Austin, Texas,
subject to business travel commensurate with Executive’s duties hereunder and as
otherwise requested by Employer.


        Section 3.7 Relocation Allowance. Within 15 days of the Effective Date,
Executive shall receive a relocation allowance in the amount of $75,000 (grossed
up in the manner provided in Section 1.12 above so that, after tax, Executive
nets the $75,000 relocation amount).


        Section 3.8 Temporary Housing Allowance. Until the earlier of (i)
termination of the first six months of the Initial Term, or (ii) Executive’s
relocation to Austin, Texas, Executive shall be entitled to reimbursement for
temporary housing in a reasonable amount not to exceed $2,000 per month;
reimbursement for two round trip tickets per month, standard coach fare, to
travel to Executive’s current home; and use of a rental car. Employer will also
reimburse Executive for the cost of two additional round trip tickets for each
of Executive and Executive’s spouse to facilitate locating a home in Austin,
Texas. All such expenses shall be reimbursed upon delivery of receipts to
Employer in accordance with Employer’s expense policy.


9




--------------------------------------------------------------------------------

EXECUTION COPY


ARTICLE IV.

Executive’s Restrictive Covenants


        Section 4.1 Confidentiality Agreement. Executive acknowledges that
Executive will be exposed to confidential information and trade secrets
(“Proprietary Information”) pertaining to, or arising from, the business of
Employer and/or Employer’s Affiliates, that such Proprietary Information is
unique and valuable and that Employer and/or Employer’s Affiliates would suffer
irreparable injury if this information were divulged to those in competition
with Employer or Employer’s Affiliates. Therefore, Executive agrees to keep in
strict secrecy and confidence, both during and after the period of Executive’s
employment, any and all information which Executive acquires, or to which
Executive has access, during Executive’s employment by Employer, that has not
been publicly disclosed by Employer or Employer’s Affiliates, that is not a
matter of common knowledge by their respective competitors or that is not
required to be disclosed through legal process. The Proprietary Information
covered by this Agreement shall include, but shall not be limited to,
information relating to any inventions, processes, software, formulae, plans,
devices, compilations of information, technical data, mailing lists, management
strategies, business distribution methods, names of suppliers (of both goods and
services) and customers, names of employees and terms of employment,
arrangements entered into with suppliers and customers, including, but not
limited to, proposed expansion plans of Employer, marketing and other business
and pricing strategies, and trade secrets of Employer and/or Employer’s
Affiliates.


         Except with prior approval of the Board or any Authorized Board
Designee or as may be required by law (in which case Executive shall inform the
Board before making any disclosure), Executive will not, either during or after
Executive’s employment hereunder: (a) directly or indirectly disclose any
Proprietary Information to any person except authorized personnel of Employer;
nor (b) use Proprietary Information in any manner other than in furtherance of
the business of Employer. Upon termination of employment, whether voluntary or
involuntary, within forty eight hours of termination, Executive will deliver to
Employer (without retaining copies thereof) all documents, records or other
memorializations including copies of documents and any notes which Executive has
prepared, that contain Proprietary Information or relate to Employer’s or
Employer’s Affiliates’ business, all other tangible Proprietary Information in
Executive’s possession or control, and all of Employer’s and the Affiliates’
credit cards, keys, equipment, vehicles, supplies and other materials that are
in possession or under Executive’s control.


        Section 4.2 Nonsolicitation Agreement. During Executive’s employment
hereunder and for a period of two years (the “Restricted Period”) after
Executive ceases to be employed by Employer, Executive shall not, directly or
indirectly, for Executive’s own account or otherwise (i) solicit business from,
divert business from, or attempt to convert to other methods of using the same
or similar products or services as provided by Employer or Employer’s
Affiliates, any client, account or location of Employer or Employer’s Affiliates
with which Executive has had any contact as a result of Executive’s employment
hereunder; or (ii) solicit for employment or employ any employee of Employer or
Employer’s Affiliates or any former employee who was employed by Employer or
Employer’s Affiliates at any time during the one-year period prior to the date
of termination, or (iii) engage in any other activity that could reasonably be
expected to have an adverse effect on the relationship any such person or entity
in clause (i) or (ii) has with Employer or such Employer’s Affiliate.


10




--------------------------------------------------------------------------------

EXECUTION COPY


        Section 4.3 Non-Disparagement. Executive acknowledges and agrees that he
will not defame or publicly criticize the services, business, integrity,
veracity or personal or professional reputation of Employer or Employer’s
Affiliates and their respective officers, directors, partners, executives or
agents in either a professional or personal manner at any time during or after
his employment with Employer or Employer’s Affiliates.


        Section 4.4 Noncompetition. Subject to the other terms and conditions of
this Agreement, during the period beginning on the Effective Date and through
the end of the Restricted Period, in consideration for entering into this
Agreement and the payments by Employer to Executive as set forth in Section 1.8,
Executive will not (unless permitted in writing by the Board) directly or
indirectly, alone or as a partner, joint venturer, officer, director, manager,
member, employee, consultant, agent, or independent contractor of, or lender to,
any person or business, engage in any Restricted Business (as defined below)
anywhere in the United States or Europe (provided that the passive ownership of
less than 5% of the ownership interests of an entity having a class of
securities that is traded on a national securities exchange or over-the-counter
market is not a violation of this paragraph).


         As used in this Agreement, the term “Restricted Business” means any
business engaged in by Employer or any of Employer’s Affiliates as of the
Termination Date.


        Section 4.5 Blue Pencil. If at the time of enforcement of these
restrictive comments, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum duration, scope and area permitted by law.


        Section 4.6 Remedies. Executive understands and acknowledges damages at
law alone will be an insufficient remedy for Employer and Employer will suffer
irreparable injury if Executive violates the terms of this Agreement.
Accordingly, Employer, upon application to a court of competent jurisdiction,
shall be entitled to injunctive relief to enforce the provisions of this
Agreement in the event of any breach, or threatened breach, of its terms.
Executive hereby waives any requirement that Employer post bond or other
security prior to obtaining such injunctive relief. Injunctive relief may be
sought in addition to any other available rights or remedies at law. Employer
shall additionally be entitled to reasonable attorneys’ fees incurred in
enforcing the provisions of this Agreement. In the event of any breach of these
covenants, Employer shall cease making all payments under this Agreement.


11




--------------------------------------------------------------------------------

EXECUTION COPY


ARTICLE V.

Miscellaneous


        Section 5.1 Assignment. No party to this Agreement may assign this
Agreement or any or all of its rights or obligations hereunder without first
obtaining the written consent of all other parties hereto. Any assignment in
violation of the foregoing shall be null and void. Subject to the preceding
sentences of this Section, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns. This
Agreement shall not be deemed to confer upon any person not a party to this
Agreement any rights or remedies hereunder. The provisions of this Section do
not preclude the sale, transfer or assignment of the ownership interests of any
entity that is a party to this Agreement, although such a sale, transfer or
assignment may be expressly prohibited or conditioned pursuant to other
provisions of this Agreement.


        Section 5.2 Amendments. This Agreement cannot be modified or amended
except by a written agreement executed by all parties hereto.


        Section 5.3 Waiver of Provisions; Remedies Cumulative. Any waiver of any
term or condition of this Agreement must be in writing, and signed by all of the
parties hereto. The waiver of any term or condition hereof shall not be
construed as either a continuing waiver with respect to the term or condition
waived, or a waiver of any other term or condition hereof. No party hereto shall
by any act (except by written instrument pursuant to this Section), delay,
indulgence, omission or otherwise be deemed to have waived any right, power,
privilege or remedy hereunder or to have acquiesced in any default in or breach
of any of the terms and conditions hereof. No failure to exercise, nor any delay
in exercising, on the part of any party hereto, any right, power, privilege or
remedy hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power, privilege or remedy hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. No remedy set forth in this Agreement or otherwise
conferred upon or reserved to any party shall be considered exclusive of any
other remedy available to any party, but the same shall be distinct, separate
and cumulative and may be exercised from time to time as often as occasion may
arise or as may be deemed expedient.


        Section 5.4 Entire Agreement. This Agreement and the agreements
contemplated hereby or executed in connection herewith (a) constitute the entire
agreement of the parties hereto regarding the subject matter hereof, and (b)
supersede all prior employment agreements, both written and oral, among the
parties hereto, or any of them.


        Section 5.5 Severability; Illegality. In the event any state or federal
laws or regulations, now existing or enacted or promulgated after the date
hereof, are interpreted by judicial decision, a regulatory agency or legal
counsel in such a manner as to indicate that any provision hereof may be
illegal, invalid or unenforceable, such provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision that (a) preserves the underlying economic and financial arrangements
between the parties hereto without substantial economic detriment to any
particular party and (b) is as similar in effect to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
No party to this Agreement shall claim or assert illegality as a defense to the
enforcement of this Agreement or any provision hereof; instead, any such
purported illegality shall be resolved pursuant to the terms of this Section.


12




--------------------------------------------------------------------------------

EXECUTION COPY


        Section 5.6 Tax Withholding. Subject to the other provisions of this
Agreement, Employer shall withhold from any payments or benefits payable under
this Agreement or otherwise all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.


        Section 5.7 Indemnification; Directors’ and Officers’ Insurance. .


                (a)        The Executive shall have the benefit of
indemnification to the fullest extent permitted by applicable law, which
indemnification shall continue after the termination of this Agreement for such
period as may be necessary to continue to indemnify Executive for his acts or
omissions during the term hereof to the fullest extent permitted by applicable
law.


                (b)        (a) The Employer shall provide, or cause any person
or entity that may acquire the Employer or substantially all of its assets (the
“Surviving Company”) to provide the Executive, for a period of not less than six
(6) years after the date of the Executive’s termination of employment with the
Company or the Surviving Company, as the case may be, with directors’ and
officers’ insurance coverage (including, without limitation, by arranging for
run-off coverage, if necessary) that provides coverage for events that occurred
during any time that the Executive was or is an officer or director of the
Employer or the Surviving Company (the “D&O Insurance”). The D&O Insurance shall
not be materially less favorable than the Employer’s D&O Insurance as in effect
on the Effective Date or, if such insurance coverage is not available, the most
advantageous D&O Insurance obtainable.


        Section 5.8 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF
LAWS) OF THE STATE OF TEXAS.


        Section 5.9 Notice. Whenever this Agreement requires or permits any
notice, request, or demand from one party to another, the notice, request, or
demand must be in writing to be effective and shall be deemed to be delivered
and received (a) if personally delivered or if delivered by facsimile or courier
service, when actually received by the party to whom notice is sent or (b) if
delivered by mail (whether actually received or not), at the close of business
on the third business day next following the day when placed in the mail,
postage prepaid, certified or registered, addressed to the appropriate party or
parties, at the address of such party set forth below (or at such other address
as such party may designate by written notice to all other parties in accordance
herewith):


13




--------------------------------------------------------------------------------

EXECUTION COPY


     If to Employer:
                           
                           
                            HealthTronics, Inc.
1301 Capital of Texas Hwy, Suite B-200
Austin, TX 78746
Attention: Board of Directorss
Facsimile Transmission: (512) 314-4503


     If to Executive:
                         
                          Sam B. Humphries
7913 Wyoming Court
Bloomington, Minnesota 55438


        Section 5.10 CHOICE OF FORUM; ATTORNEYS’ FEES. THE PARTIES HERETO AGREE
THAT THIS AGREEMENT IS PERFORMABLE IN WHOLE AND IN PART IN TRAVIS COUNTY, TEXAS,
AND SHOULD ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT BE
INSTITUTED BY ANY PARTY HERETO (OTHER THAN A SUIT, ACTION OR PROCEEDING TO
ENFORCE OR REALIZE UPON ANY FINAL COURT JUDGMENT ARISING OUT OF THIS AGREEMENT),
SUCH SUIT, ACTION OR PROCEEDING SHALL BE INSTITUTED ONLY IN A STATE OR FEDERAL
COURT IN TRAVIS COUNTY, TEXAS. EACH OF THE PARTIES HERETO CONSENTS TO THE IN
PERSONAM JURISDICTION OF ANY STATE OR FEDERAL COURT IN TRAVIS COUNTY, TEXAS AND
WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING. THE
PARTIES HERETO RECOGNIZE THAT COURTS OUTSIDE TRAVIS COUNTY, TEXAS MAY ALSO HAVE
JURISDICTION OVER SUITS, ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT,
AND IN THE EVENT THAT ANY PARTY HERETO SHALL INSTITUTE A PROCEEDING INVOLVING
THIS AGREEMENT IN A JURISDICTION OUTSIDE TRAVIS COUNTY, TEXAS, THE PARTY
INSTITUTING SUCH PROCEEDING SHALL INDEMNIFY ANY OTHER PARTY HERETO FOR ANY
LOSSES AND EXPENSES THAT MAY RESULT FROM THE BREACH OF THE FOREGOING COVENANT TO
INSTITUTE SUCH PROCEEDING ONLY IN A STATE OR FEDERAL COURT IN TRAVIS COUNTY,
TEXAS, INCLUDING WITHOUT LIMITATION ANY ADDITIONAL EXPENSES INCURRED AS A RESULT
OF LITIGATING IN ANOTHER JURISDICTION, SUCH AS REASONABLE FEES AND EXPENSES OF
LOCAL COUNSEL AND TRAVEL AND LODGING EXPENSES FOR PARTIES, WITNESSES, EXPERTS
AND SUPPORT PERSONNEL. THE PREVAILING PARTY IN ANY ACTION TO ENFORCE OR DEFEND
RIGHTS UNDER THIS AGREEMENT SHALL BE ENTITLED TO RECOVER ITS COSTS AND
REASONABLE ATTORNEYS’ FEES IN ADDITION TO ANY OTHER RELIEF GRANTED.


        Section 5.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.


[Signature page follows]






14




--------------------------------------------------------------------------------

EXECUTION COPY


SIGNATURE PAGE TO
EXECUTIVE EMPLOYMENT AGREEMENT


        EXECUTED by Employer and Executive to be effective for all purposes as
of the Effective Date provided above.


EMPLOYER:


                                      
                                      

EXECUTIVE:

                                      
                                       HEALTHTRONICS,INC.


____________________________________________
Steven Hicks, Chairman of the Board



____________________________________________
Sam B. Humphries


15


--------------------------------------------------------------------------------